DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed July 1, 2021.
	Claims 2-21 and 23 are pending.  Claims 2 and 12 are amended.  Claims 1 and 22 are canceled.  Claims 2, 12 and 17 are independent.
Allowable Subject Matter
Claims 2-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 2, there is no teaching or suggestion in the prior art of record to provide the recited first memory component and a second memory component, each of the first memory component and the second memory component having first component data interface circuitry with a first output driver to a first data port and second component data interface circuitry with a second output driver to a second data port, the first component data interface circuitry communicatively coupled to the second component data interface circuitry to transfer read data from the first data port to the second data port, in combination with the other limitations.
With respect to independent claim 12, there is no teaching or suggestion in the prior art of record to provide the recited first memory component comprising a memory bank, a first multiplexer having respective first-multiplexer inputs communicatively coupled to the memory bank and the second data port of the first memory component; 
With respect to independent claim 17, there is no teaching or suggestion in the prior art of record to provide the recited first memory component and a second memory component, each of the first memory component and the second memory component having a command port coupled to the controller component, a first component data interface with a first data port, a second component data interface with a second data port, the first component data interface communicatively coupled to the second component data interface to transfer the data from the first data port to the second data port and from the second data port to the first data port, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825